USCA11 Case: 21-10077     Date Filed: 08/18/2022   Page: 1 of 10




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10077
                   Non-Argument Calendar
                   ____________________

CHRIS M. MILLER,
                                            Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                    Respondents-Appellees.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:17-cv-02815-TPB-AEP
                   ____________________
USCA11 Case: 21-10077            Date Filed: 08/18/2022         Page: 2 of 10




2                          Opinion of the Court                      21-10077


Before WILSON, BRASHER, and BLACK, Circuit Judges.
PER CURIAM:
       Chris M. Miller, a Florida prisoner serving a life sentence for
kidnapping, aggravated battery, and aggravated assault with a
deadly weapon, appeals the district court’s denial of his 28 U.S.C.
§ 2254 petition. Miller asserted trial counsel was ineffective for fail-
ing to introduce the victim’s blood alcohol test results at trial. The
state postconviction court denied relief on the issue, and the district
court denied Miller’s § 2254 petition, concluding that because trial
counsel raised serious doubts about the victim’s credibility even
without the blood alcohol test results, the state court did not un-
reasonably apply Strickland v. Washington, 466 U.S. 668 (1984).
We granted a certificate of appealability on one issue: Whether the
state court’s denial of Miller’s claim, that trial counsel was ineffec-
tive for failing to introduce the victim’s blood test results, was
based on an unreasonable application of Strickland. After review, 1
we affirm.



1 We review de novo a district court’s decision about whether a state court
acted contrary to or unreasonably applied clearly established federal law.
Reed v. Sec’y, Fla. Dep’t of Corr., 593 F.3d 1217, 1239 (11th Cir. 2010). Thus,
we review the district court’s grant or denial of a § 2254 petition de novo, but
we owe deference to the state court’s judgment. Id.
USCA11 Case: 21-10077       Date Filed: 08/18/2022     Page: 3 of 10




21-10077               Opinion of the Court                        3

                        I. 28 U.S.C. § 2254
       A federal court cannot grant habeas relief on a claim that was
“adjudicated on the merits in State court proceedings” unless the
state court’s decision was (1) “contrary to, or involved an unrea-
sonable application of, clearly established Federal law, as deter-
mined by the Supreme Court of the United States” or (2) “based on
an unreasonable determination of the facts in light of the evidence
presented in the State court proceeding.” 28 U.S.C. § 2254(d). A
state court decision involves an “unreasonable application” of
clearly established Federal law where the state court “correctly
identified the governing legal principle” from Supreme Court prec-
edent but “unreasonably applied it to the facts of the particular
case.” Barnes v. Sec’y, Dep’t of Corr., 888 F.3d 1148, 1155 (11th
Cir. 2018) (alterations omitted). The state court’s decision must be
“objectively unreasonable, not merely wrong,” such that it was “so
lacking in justification that there was an error well understood and
comprehended in existing law beyond any possibility for fair-
minded disagreement.” Id. at 1155-56 (quotation marks omitted).
       “Deciding whether a state court’s decision involved an un-
reasonable application of federal law requires the federal habeas
court to train its attention on the particular reasons—both legal and
factual—why state courts rejected a state prisoner’s federal claims,
and to give appropriate deference to that decision.” Meders v.
Warden, Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir.
2019) (alterations omitted). To determine whether the state court
reasonably applied a rule, federal courts must consider the
USCA11 Case: 21-10077        Date Filed: 08/18/2022      Page: 4 of 10




4                       Opinion of the Court                 21-10077

specificity of the rule, and “[t]he more general the rule, the more
leeway courts have in reaching outcomes in case-by-case determi-
nations.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quotation
marks omitted). Because the Strickland standard is general, there
is a substantial range of reasonable applications by state courts. Id.
at 105.
              II. STRICKLAND V. WASHINGTON
        Under Strickland, to succeed on an ineffective assistance of
counsel claim, a petitioner must show that (1) his counsel’s perfor-
mance was deficient and (2) the deficient performance prejudiced
his defense. Strickland, 466 U.S. at 687. “[A] court need not deter-
mine whether counsel’s performance was deficient before examin-
ing the prejudice suffered by the defendant as a result of the alleged
deficiencies.” Id. at 697. To prove the prejudice prong under
Strickland, the defendant must show a reasonable probability that,
but for counsel’s deficient performance, the result of the proceed-
ing would have been different. Id. at 694. A reasonable probability
is one sufficient to undermine confidence in the outcome of trial.
Id. It is not enough for the defendant to show the error had some
conceivable effect on the outcome of the proceeding. Id. at 693.
Rather, counsel’s errors must be “so serious as to deprive the de-
fendant of a fair trial, a trial whose result is reliable.” Harrington,
562 U.S. at 104 (quotation marks omitted). Thus,
       a court hearing an ineffectiveness claim must con-
       sider the totality of the evidence before the judge or
       jury. Some of the factual findings will have been
USCA11 Case: 21-10077        Date Filed: 08/18/2022   Page: 5 of 10




21-10077               Opinion of the Court                       5

      unaffected by the errors, and factual findings that
      were affected will have been affected in different
      ways. Some errors will have had a pervasive effect on
      the inferences to be drawn from the evidence, alter-
      ing the entire evidentiary picture, and some will have
      had an isolated, trivial effect. Moreover, a verdict or
      conclusion only weakly supported by the record is
      more likely to have been affected by errors than one
      with overwhelming record support. Taking the un-
      affected findings as a given, and taking due account of
      the effect of the errors on the remaining findings, a
      court making the prejudice inquiry must ask if the de-
      fendant has met the burden of showing that the deci-
      sion reached would reasonably likely have been dif-
      ferent absent the errors.
Strickland, 466 U.S. at 695-96.
              III. STATE COURT PROCEEDINGS
       After Miller and his girlfriend, Annette Ystrom, returned
home after attending an outdoor fair together, Miller beat Ystrom,
punched her, and kicked her. During the four-hour attack, Miller
threatened to kill Ystrom with a knife and prevented her from leav-
ing. The victim’s body was badly bruised and an emergency room
doctor was unable to conclude whether the many bruises on
Ystrom’s body were caused by the leg of a stool or a fist. The jury
found Miller guilty, and the trial court sentenced him as a prison
releasee reoffender to life for kidnapping, fifteen years for aggra-
vated battery, and five years for aggravated assault. The state ap-
pellate court affirmed in a written opinion and the Florida Supreme
USCA11 Case: 21-10077       Date Filed: 08/18/2022      Page: 6 of 10




6                      Opinion of the Court                 21-10077

Court denied discretionary review. Miller v. State, 123 So. 3d 595
(Fla. 2d DCA 2013), rev. denied, 139 So. 3d 887 (Fla. 2014).
        Miller filed a motion for postconviction relief under Florida
Rule of Criminal Procedure 3.850 in Florida’s Sixth Judicial Circuit
Court. As relevant to the issue in the COA, the court determined
“that although counsel may have been deficient for failing to
properly introduce the victim’s blood alcohol level, [Miller] is una-
ble to show prejudice as required by Strickland.” That court found:
      the jury was not deprived of significant evidence chal-
      lenging the victim’s credibility and her ability to accu-
      rately perceive the events which occurred on the
      night at issue, as Defendant claims. It is undisputed
      that Defendant beat the victim on the night at issue.
      The defense’s theory, however, was that Defendant
      did not commit the crimes charged, but rather com-
      mitted crimes of a lesser degree than the ones
      charged. Counsel highlighted the fact that the victim
      had been drinking throughout the day and night of
      the events, and even suggested in his closing argu-
      ment that the victim’s anxiety medication mixed with
      alcohol consumption could have caused her confu-
      sion regarding her recollection of the events that tran-
      spired.
      Furthermore, counsel pointed out an extensive num-
      ber of inconsistencies within the victim’s story,
      thereby greatly challenging the victim’s credibility
      and exposing her confusion over the events which oc-
      curred on the night at issue. More specifically, in
USCA11 Case: 21-10077         Date Filed: 08/18/2022      Page: 7 of 10




21-10077               Opinion of the Court                          7

      regards to the kidnapping charge, counsel elicited tes-
      timony from the victim that there were multiple exits
      to the home and that there were multiple phones in
      the home that she could have used to call for help.
      Counsel also suggested that from the victim’s story,
      there was a lot of time where she was by herself; and,
      suggested that the fact that the victim took a long
      time to leave the residence and even returned to the
      bedroom where the [Defendant] was showed that the
      victim was not truly being kept in the home against
      her will. Additionally, counsel pointed out that when
      the victim finally left the residence, she did not imme-
      diately call the police or wake her friends whose
      house she parked outside of to tell them that Defend-
      ant had kidnapped her, but rather, she attempted to
      sleep in her car across the street from where Defend-
      ant was still sleeping.
      In regards to the aggravated battery charge, counsel
      pointed out that the victim had told multiple officers
      that Defendant hid the stool leg in the garage, yet at
      trial she changed her story and indicated that she was
      the one who hid the stool leg in the garage. Addition-
      ally, counsel highlighted the fact that the victim’s in-
      juries were consistent with being beaten with De-
      fendant’s hands and feet, and that a stool leg may not
      have been used on the victim. Counsel also pointed
      out that the victim had previously told one of the of-
      ficers that she had seen Defendant break the stool leg
      off, yet at trial she testified that she did not see or hear
      Defendant break the stool leg off despite being in the
USCA11 Case: 21-10077      Date Filed: 08/18/2022      Page: 8 of 10




8                     Opinion of the Court                 21-10077

     next room. Counsel pointed out that Defendant’s fin-
     gerprints were not found on the stool leg; and, that
     the permanent disfigurement the victim claims was
     from bolts on the stool leg did not match up to the
     same distance apart as the bolts on the stool leg.
     Finally, in regards to the aggravated assault charge,
     counsel thoroughly attacked this charge by eliciting
     witness testimony demonstrate[ing] the victim’s con-
     fusion. More specifically, counsel cross-examined the
     victim regarding the size and style of the knife she
     claimed Defendant held to her, and was able to
     demonstrate her confusion over those specifics.
     Counsel also showed that no knife was ever turned
     over to the police or to the State Attorney’s office, but
     rather that the victim merely drew a trace outline of
     the knife. Additionally, counsel demonstrated the
     victim’s confusion regarding the distance where De-
     fendant placed the knife in relation to her throat and
     also where Defendant placed the knife after holding it
     up [to] the victim.
     In light of the foregoing, the record reflects that coun-
     sel was able to thoroughly and adequately attack the
     victim’s credibility and her recollection of the events
     at issue even without the results of the victim’s blood
     alcohol level. Given the number of inconsistencies
     defense counsel exposed, and including exploiting the
     fact that alcohol was consumed by the victim
     throughout the day and night of the events at issue,
     the Court finds that the record refutes Defendant’s
     claim that there is a reasonable probability that the
USCA11 Case: 21-10077        Date Filed: 08/18/2022     Page: 9 of 10




21-10077               Opinion of the Court                         9

      outcome of the trial would have been different had
      counsel properly admitted the victim’s blood alcohol
      level into evidence. Defendant fails to meet the prej-
      udice prong, and this claim is therefore denied.
Final Order Denying Defendant’s Motion for Postconviction Relief
entered Dec. 17, 2015 (internal citations omitted).
                        IV. CONCLUSION
       We have reviewed the state court record and the state
court’s recitation of the facts on which it based its legal conclusion
is correct. The state court’s application of Strickland was reasona-
ble. See 28 U.S.C. § 2254(d). It was reasonable for the state court
to conclude that trial counsel’s performance regarding the blood
alcohol test results, even if deficient, was not prejudicial. See
Strickland, 466 U.S. at 694. More specifically, because counsel ex-
posed numerous inconsistencies in Ystrom’s story and the jury still
convicted Miller, there was not a reasonable probability that addi-
tional impeachment vis-à-vis the test results would have changed
the jury’s verdict. See id. at 695-96.
       Because Miller’s trial counsel exposed numerous inconsist-
encies in Ystrom’s testimony, a fair-minded jurist could agree with
the state court that the result of Miller’s trial was reliable even if
counsel’s performance was deficient. See Strickland, 466 U.S. at
694; Harrington, 562 U.S. at 104. Miller has failed to show the state
court’s reasoning was objectively unreasonable and has failed to
identify “an error well understood and comprehended in existing
USCA11 Case: 21-10077   Date Filed: 08/18/2022   Page: 10 of 10




10                  Opinion of the Court             21-10077

law beyond any possibility for fairminded disagreement.” See
Barnes, 888 F.3d at 1155-56.
      AFFIRMED.